DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-3, 5-13, and 15-20 are pending.  Claims 4 and 14 are cancelled.  Claims 1-3, 5, 11-13, and 17-18 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Poniatowski et al. (US 2011/0137976 A1) in view of Sinha et al. (US 2013/0202150 A1).
For claim 1, Poniatowski and Sinha teach all the claimed subject matter.  Poniatowski discloses a computer-implemented method comprising: obtaining, by a portable computing device (see Fig. 1A, media devices A-N 100 and 120, and [0173], the hardware may be portable computer systems, see also abstract) a fragment of 
However, Poniatowski fails to disclose detecting, by the portable computing device based on a result of the comparing, a change from the first programming content to a second programming content; and in response to transmitting the query fingerprint, receiving, by the portable computing device from the server device, as set of reference fingerprints corresponding to the second programming content.  Further, the examiner 
For claim 2, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses detecting the change comprises determining that the query fingerprint does not match any reference fingerprints of the set of reference fingerprints corresponding to the first programming content (see [0092], comparing derived fingerprints to a database fingerprint that matches the frame fingerprint, the database fingerprints may be locally stored on may be from a server, see also Fig. 3).

For claim 5, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses obtaining, by the portable computing device from the server device, the set of reference fingerprints corresponding to the first programming content; and storing, by the portable computing device, the set of reference fingerprints corresponding to the first programming content in the memory of the portable computing device (see [0092], comparing derived fingerprints to a database 
For claim 6, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses the input device comprises a microphone, wherein the fragment of media content comprises an audio fragment, and wherein the query fingerprint comprises an audio fingerprint (see [0082], microphone, and [0134], video and audio fingerprinting, see also [0092]).
For claim 8, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses the input device comprises a camera, wherein the fragment of media content comprises a video fragment, and wherein the query fingerprint comprises a video fingerprint (see [0102], camera and [0134] video fingerprinting).
For claim 9, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 8.  Poniatowski discloses selecting a video frame of the video fragment, wherein generating the query fingerprint comprises generating the video fingerprint using the video frame (see [0092], generating fingerprint matching based on video frame, see also abstract).
For claim 10, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 1.  Poniatowski discloses the playback device comprises a television (see [0072], devices include television).
For claim 11, Claim 11 met for the same reasons as claim 1.
For claim 12, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 11.  Claim 12 met for the same reasons as claim 2.

For claim 15, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 11.  Claim 15 met for the same reasons as claim 6.
For claim 16, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 11.  Claim 16 met for the same reasons as claim 8.
For claim 17, Claim 17 met for the same reasons as claim 1.
For claim 18, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 17.  Claim 18 met for the same reasons as claim 2. 
For claim 19, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 17.  Claim 19 met for the same reasons as claim 6.
For claim 20, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 17.  Claim 20 met for the same reasons as claim 8.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Poniatowski et al. in view of Sinha et al. further in view of Bilobrov  (US 2012/0209612 A1).
For claim 7, Poniatowski and Sinha teach all the claimed subject matter, as set forth in claim 6.  However, Poniatowski and Sinha fail to disclose resampling the audio fragment or down-mixing the audio fragment prior to generating the audio fingerprint.  Further, the examiner maintains that it was known in the art as taught by Bilobrov.  Bilobrov teaches resampling the audio fragment or down-mixing the audio fragment prior to generating the audio fingerprint (see abstract, re-sampling an audio sample to generate an audio fingerprint).  Therefore, it would have been obvious to one of ordinary .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B SANDERS whose telephone number is (571)272-3894.  The examiner can normally be reached on Monday-Friday 12-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN B SANDERS/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422